Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 05 February 2021. Claims 1-20 are pending.

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 05 February 2021 and 04 October 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondello et al. (Pub No. 2020/0313908).
Referring to the rejection of claim 1, Mondello et al. discloses a method for secure communications between autonomous vehicles (AVs) and emergency vehicles (EVs), the method comprising: (See Mondello et al., para. 5, i.e. secure communications between non-emergency vehicles and emergency vehicles for securely receiving, interpreting, and responding to orders that affect the operation of the vehicle)
receiving, by at least one processor of an AV, a first message from a first vehicle; (See Mondello et al., para. 25 and 27)
Please note that in this example, receiving by at least a network interface and processor of an AV, a message)
detecting, by the at least one processor, in the first message, information associated with identifying the AV, a security key associated with identifying the first vehicle, and an instruction associated with causing the AV to perform an action; (See Mondello et al., para. 28-29)
Please note that in this example, detecting information associating with the identification of the AV wherein a private key is associated with the vehicle and used to perform an action. 
verifying, by the at least one processor, based on the security key, that the first message was received from the first vehicle; (See Mondello et al., para. 30-31)
Please note that in this example, verification is performed based on the private key of the EV used to establish secure communication between the two vehicles wherein the messages are digitally signed.
and generating, by the at least one processor, based on the instruction and the information associated with identifying the AV, a signal associated with causing the AV to perform the action.  (See Mondello et al., para. 31-34 and 39)
Please note that in this example, the vehicles are securely authenticated and the signal associated with causing the AV to perform the action comprises an order by an emergency autonomous vehicle (e.g., to pull over, make way, stop all vehicles, stop a specific vehicle, etc. wherein specifying a location or time when the order will be complied with, a refusal to accept due to overriding circumstances, etc.

Referring to the rejection of claim 2, Mondello et al. discloses further comprising sending a second message to the first vehicle, the second message comprising an indication of performance of the action by the AV and a second security key associated with identifying the AV.  (See Mondello et al., para. 39 and 54)
Please note that in this example, a second message is sent to the first vehicle comprising an indication of performance and a private key of the EV is used, causing the autonomous vehicle to perform an action such as pull over, stop, or make way)

Referring to the rejection of claim 3, Mondello et al. discloses wherein the second message further comprises a second indication of a location where the AV is to perform the action, further comprising: receiving a third message received the first vehicle; and detecting, in the third message, a confirmation of the location, wherein generating a signal associated with causing the AV to perform the action comprises generating a signal associated with causing the AV to perform the action at the location based on the confirmation.  (See Mondello et al., para. 42-49)
Please note that in this example, an indication of the location for the AV is performed wherein a message is received, detecting the message is signed using the private key of the emergency vehicle and causing the autonomous vehicle to perform a second action such as pull over, stop, or make way and rejecting the signature validation, if the certificate is valid, the identity is confirmed and deemed authentic.

Referring to the rejection of claim 4, Mondello et al. discloses wherein the action is associated with stopping the AV. (See Mondello et al., para. 39) 
Please note that in this example, an order by an emergency autonomous vehicle (EV)  is associated with stopping all vehicles or stopping a specific non-emergency vehicle (autonomous vehicle, AV).

Referring to the rejection of claim 7, Mondello discloses wherein the first message is received using a cloud-based network. (See Mondello, para. 43 and 82)
Please note that in this example, the authenticity of the message is received using a cloud-based network via cellular communications and 5G. 

Referring to the rejection of claim 8, Mondello et al. discloses wherein the first message is received using a peer-to-peer mesh network. (See Mondello et al., para. 53)
Please note that in this example, transmitting messages to or from multiple autonomous vehicles via a blockchain.

Referring to the rejection of claim 9, Mondello et al. discloses wherein the information associated with verifying that the first message was received from the AV comprises at least one of a license plate number, a vehicle identification number, vehicle make information, vehicle model information, a location associated with the AV, or a movement direction associated with the AV. (See Mondello et al., para. 19 and 28)
Please note that in this example, identification data associated with verifying the first message received from an autonomous vehicle comprises a vehicle identification number or a license plate number.

Referring to the rejection of claim 10, Mondello et al. discloses further comprising sending geographic information associated with a location of the AV, wherein the first message is received based on the geographic information.  (See Mondello et al., para. 54 and 79)
Please note that in this example, autonomous vehicles use various technologies to navigate the roadway including, for example, global positioning system (GPS), radar, computer vision for sensing the environment of the vehicle, provide location awareness, and collision avoidance. 

Referring to the rejection of claim 11, Mondello et al. discloses wherein verifying that the first message was received from the first vehicle comprises determining that the security key is associated with an emergency vehicle.  (See Mondello et al., para. 50)
Please note that in this example, the first message received from the first vehicle (autonomous vehicle) is signed with the private key (security key) of the sender (emergency vehicle)

Referring to the rejection of claim 12, Mondello et al. discloses further comprising: receiving a second message from a second vehicle; detecting, in the second message, a second security key associated with identifying the second vehicle, and a second instruction associated with causing the AV to perform a second action; rejecting an authentication of the second security key; and discarding the second message.  (See Mondello et al., para. 42-49)
Please note that in this example, a second message from the vehicle is received, detecting the message is signed using the private key of the emergency vehicle and causing the autonomous vehicle to perform a second action such as pull over, stop, or make way and rejecting the signature validation, if the certificate is invalid, the message is discarded (i.e. refusing to obey the order)
Referring to the rejection of claim 13, Mondello et al. discloses a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: (See Mondello et al., para. 92, i.e. a computer-readable medium storing instructions executed by a processor)
receiving, by a first vehicle, information associated with identifying an autonomous vehicle (AV); (See Mondello et al., para. 25 and 27)
Please note that in this example, receiving by at least a network interface and processor of an AV, a message)
generating a first message associated with causing the AV to perform an action, the first message comprising the information associated with identifying the AV, a security key associated with identifying the first vehicle, and an instruction associated with causing the AV to perform the action; (See Mondello et al., para. 28-29)
Please note that in this example, detecting information associating with the identification of the AV wherein a private key is associated with the vehicle and used to perform an action. 
sending the first message to the first vehicle; (See Mondello et al., para. 30-31 and 34)
Please note that in this example, verification is performed based on the private key of the EV used to establish secure communication between the two vehicles wherein the messages are digitally signed.

and receiving a second message from the AV, the second message comprising an indication associated with performance of the action by the AV.  (See Mondello et al., para. 39 and 54)
Please note that in this example, a second message is sent to the first vehicle comprising an indication of performance and a private key of the EV is used, causing the autonomous vehicle to perform an action such as pull over, stop, or make way)

Referring to the rejection of claim 14, Mondello et al. discloses wherein the information comprises location information associated with identifying the AV and a second AV, wherein the instruction is associated with causing the AV and the second AV to perform the action.  (See Mondello et al., para. 54 and 79)
Please note that in this example, autonomous vehicles use various technologies to navigate the roadway including, for example, global positioning system (GPS), radar, computer vision for sensing the environment of the vehicle, provide location awareness, and collision avoidance.

Referring to the rejection of claim 15, Mondello et al. discloses the operations further comprising receiving an input associated with controlling a siren of the first vehicle or lights of the first vehicle, wherein generating the first message is based on the receiving of the input. (See Mondello et al., para. 3)
Please note that in this example, input associated with controlling sirens or lights for an emergency vehicle is received for generating a message to an autonomous vehicle. 

Referring to the rejection of claim 16, Mondello et al. discloses the operations further comprising retrieving map data, wherein receiving the information associated with identifying the AV is based on the map data. (See Mondello et al., para. 79 and 82)
Please note that in this example, the map database comprises high-definition three dimensional maps used for routing and navigation instructions for the autonomous vehicle.

Referring to the rejection of claim 17, Mondello et al. discloses a device for secure communications between autonomous vehicles (AVs) and emergency vehicles (EVs), the device comprising storage coupled to at least one processor, the at least one processor configured to: (See Mondello et al., para. 5 and 81, i.e. secure communications between non-emergency vehicles and emergency vehicles for securely receiving, interpreting, and responding to orders that affect the operation of the vehicle comprises storage, item 518 coupled to the processor, item 510)
receive, by an AV, a first message from a first vehicle; (See Mondello et al., para. 25 and 27)
Please note that in this example, receiving by at least a network interface and processor of an AV, a message)
detect, in the first message, information associated with identifying the AV, a security key associated with identifying the first vehicle, and an instruction associated with causing the AV to perform an action; (See Mondello et al., para. 28-29)
Please note that in this example, detecting information associating with the identification of the AV wherein a private key is associated with the vehicle and used to perform an action. 
verify, based on the security key, that the first message was received from the first vehicle; (See Mondello et al., para. 30-31)
Please note that in this example, verification is performed based on the private key of the EV used to establish secure communication between the two vehicles wherein the messages are digitally signed.
and generate, based on the instruction and the information associated with identifying the AV, a signal associated with causing the AV to perform the action. (See Mondello et al., para. 31-34 and 39)
Please note that in this example, the vehicles are securely authenticated and the signal associated with causing the AV to perform the action comprises an order by an emergency autonomous vehicle (e.g., to pull over, make way, stop all vehicles, stop a specific vehicle, etc. wherein specifying a location or time when the order will be complied with, a refusal to accept due to overriding circumstances, etc.
 
Referring to the rejection of claim 18, Mondello et al. discloses wherein the first message is received using a cloud-based network.  (See Mondello, para. 43 and 82)
Please note that in this example, the authenticity of the message is received using a cloud-based network via cellular communications and 5G. 

Referring to the rejection of claim 19, Mondello et al. discloses wherein the first message is received using a peer-to-peer mesh network. (See Mondello et al., para. 53)
Please note that in this example, transmitting messages to or from multiple autonomous vehicles via a blockchain.

Referring to the rejection of claim 20, Mondello et al. discloses wherein the at least one processor is further configured to send a second message to the first vehicle, the second message comprising an indication of performance of the action by the AV and a second security key associated with identifying the AV.   (See Mondello et al., para. 39 and 54)
Please note that in this example, a second message is sent to the first vehicle comprising an indication of performance and a private key of the EV is used, causing the autonomous vehicle to perform an action such as pull over, stop, or make way)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (Pub No. 2020/0313908) in view of Katara et al. (Pub No. 2016/0301698).
Mondello et al. discloses the invention as described above, however, Mondello et al. fail to explicit disclose wherein the action is associated with causing the AV and a second AV to slow down and change a direction of movement.
Katara et al. discloses a system and method for in-vehicle authorization for autonomous vehicles.
Referring to the rejection of claim 5, (Mondello et al. modified by Katara et al.)  discloses wherein the action is associated with causing the AV and a second AV to slow down and change a direction of movement. (See Katara et al., para. 26 and 39)
Please note that in this example, the authority request management module is configured to respond to instructions or requests received from an authority entity, such as a police agency and such responses may include controlling the autonomous vehicle by slowing down, alter the current speed, and alter the current direction of travel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Mondello et al.’s method and system for secure communication of emergency vehicles and non-emergency vehicles in an autonomous vehicle system modified with Katara et al.’s system and method for in-vehicle authorization for autonomous vehicles. Motivation for such an implementation would enable secure navigation for autonomous vehicles in an emergency situation. (See Katara et al., para. 63)

Referring to the rejection of claim 6, (Mondello et al. modified by Katara et al.) discloses wherein the action is associated with causing the AV to activate or deactivate locks.  (See Katara et al., para. 37 and 39)
Please note that in this example, the authority request management module is configured to respond to instructions or requests received from an authority entity, such as a police agency and such responses may include controlling the autonomous vehicle by changing the speed, switch lanes, or unlocking or locking.
The rationale for combining Mondello et al. in view of Katara et al. is the same as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 2, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436